Citation Nr: 0429889	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  96-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to an increased rating for hypertrophic 
traumatic arthritis of the lumbar spine, currently evaluated 
as 60 percent disabling.  

2.  Entitlement to an increased rating for hypertrophic 
traumatic arthritis of the dorsal spine, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to service connection for a cervical spine 
disorder, headaches, to include as secondary to service-
connected lumbar and dorsal spine disabilities.

4.  Entitlement to service connection for postoperative 
hiatal hernia with reflux and gastroesophageal reflux disease 
(GERD), and a skin disorder of the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1955 to February 
1975.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from 
December 1995 and July 1997 rating decisions of the VA 
Regional Office (RO) located in Cleveland, Ohio.  In December 
1995 the RO granted an increased evaluation of 40 percent for 
hypertrophic arthritis of the lumbar spine, effective from 
August 1995 (date of claim), and denied a claim for an 
evaluation in excess of 10 percent for hypertrophic arthritis 
of the dorsal [thoracic or middle] spine.  In 1997 the RO 
denied entitlement to service connection for a cervical spine 
disorder, headaches, postoperative hiatal hernia with reflux 
and gastroesophageal reflux disease, and a skin disorder of 
the hands.  

In June 1998 the RO granted an increased evaluation of 60 
percent (effective from August 1995) for hypertrophic 
arthritis of the lumbar spine.  The RO also granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board initially notes that although the August 2003 VCAA 
notice letter was adequate as to all of the claims on appeal, 
including concepts of both service connection and increased 
ratings, compliance with the substantive provisions of VCAA 
are not met in this case, as all medical records have not 
been requested and VA examinations have been inadequate, as 
detailed below.  

The record discloses that the veteran receives disability 
compensation from the Department of Health and Human 
Services, Social Security Administration (SSA).  The CAVC has 
long held that VA's duty to assist includes the necessity of 
obtaining copies of any Social Security decision regarding 
disability, as well as the medical records upon which any 
such decision was based.  Masors v. Derwinski, 2 Vet. App. 
181 (1992).  

As for the claims for increased ratings, the existing medical 
evidence of record, both VA and private, is both conflicting 
and incomplete as to the diagnosis, etiology and severity of 
the veteran's service-connected disability, apart from non-
service-connected low and mid back disorders.  Specifically, 
diagnoses include osteoarthritis of the spine, idiopathic 
skeletal hyperostosis of the spine, and degenerative disc 
disease.  

In Waddell v. Brown, 5 Vet. App. 454 (1993), the CAVC held 
that there may be a breach in the duty to assist when there 
are variously diagnosed disorders, but none of the 
examinations fully described the degree of disability 
attributable to service-connected disability, apart from non-
service-connected disability.  

VA examinations to date are incomplete for additional 
reasons.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
CAVC indicated that examinations of joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of pain, painful motion, 
limitation of movement, weakened movement, excess 
fatigability, and incoordination, as well as such factors 
during any occasional flare-ups, with notation of the 
frequency of such flare-ups.  Few of the above factors were 
considered on VA examinations in April 1999 and June 2003, 
and the existing medical records do not provide the sort of 
detailed clinical information concerning functional loss due 
to pain and/or fatigability, etc., which is necessary in 
order to permit the Board to consider all applicable 
regulations.  

The Board also notes that during the pendency of the 
veteran's appeal the regulations pertaining to evaluation of 
disabilities of the spine were amended twice.  See 67 Fed. 
Reg. 54345- 54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).

Prior to these amendments, the highest available rating under 
Diagnostic Code 5293 was 60 percent for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief. 

A higher evaluation under the schedular provisions for 
evaluating spine disabilities was not possible absent 
fracture of the vertebra or complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement. Diagnostic Codes 5285 and 5286.

Effective September 23, 2002, these regulations were amended. 
A 60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months. An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation. 
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code. The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.  

In the present case, the VA spine examination reports dated 
in April 1999 and June 2003 include no information as to the 
severity of limitation of motion of the spine caused by 
service-connected disability, or the frequency and severity 
of any incapacitating episodes.  Moreover, multiple diagnoses 
are noted, without any medical statement as to whether such 
diagnoses are service related or represent a change in 
service-connected disability of the lumbar and dorsal spine.  
See Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (The 
examination must contain findings which address the specific 
diagnostic criteria); Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (The examiner must specifically address the alleged 
disorder-the examiner's silence is insufficient to show the 
lack of symptomatology).  (Emphasis added).  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  

Accordingly, another VA spine examination is indicated, so 
that a medical opinion may be obtained as to the etiology of 
all lumbar, dorsal and cervical spine disorders, with a 
statement as to the severity of service-connected disability, 
apart from any non-service-connected disabilities.  

Finally, the Board notes that medical records on file 
indicate that the veteran has received private treatment from 
LRV, MD, for service-connected lumbar and dorsal spine 
disorder since approximately 2002, while the claims file 
includes only an October 2003 medical statement of Dr. LRV.  
All available private and VA treatment records should be 
requested and obtained for use in the appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for all spinal 
symptomatology, headaches, GERD and 
hiatal hernia, and skin disorders since 
service, specifically to include Dr. 
Vantreas.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The RO should obtain from the 
SSA copies of the records pertinent to 
the veteran's claim for social security 
disability benefits, to include all SSA 
determination letters, as well as the 
medical records relied upon concerning 
any such claim.  

6.  The VBA AMC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other available 
appropriate medical specialists including 
on a fee basis if necessary, who has 
carefully reviewed the veteran's 
documented service and post-service 
medical history, for the purpose of 
ascertaining the current nature and 
etiology of any and all low, middle and 
upper spine disorders including the 
cervical spine, and the severity of 
service-connected disabilities of the 
lumbar and dorsal spine, apart from non-
service-connected disability.  

The claims file, copies of the previous 
and amended criteria for rating spinal 
disorders, copies of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004), and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  
The examiners are requested to address 
the following medical issues:

(1) Is it at least as likely as not that 
headaches and/or any chronic acquired 
cervical spine and/or other spinal 
disorder(s) found on examination is/are 
causally related to the service-connected 
disabilities of the lumbar and/or dorsal 
spines?



(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
lumbar and/or dorsal spine disabilities 
aggravate headaches and/or any chronic 
acquired cervical spine and/or other 
spinal disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any headaches 
and/or chronic acquired cervical and/or 
other spine disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
lumbar and dorsal spine disabilities 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of headaches and/or any chronic acquired 
cervical and/or other spinal disorder(s) 
found on examination is/are proximately 
due to the service-connected lumbar and 
dorsal spine disabilities.

The medical specialists must also address 
the following medical issues:

(a) Do the service-connected lumbar and 
dorsal spine disabilities involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected lumbar and 
dorsal spine disabilities cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbar and dorsal spine disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbar and dorsal spine disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar and dorsal 
spine disabilities.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
and dorsal spine disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbar and dorsal 
spine disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must include addressing the previous and 
amended criteria for rating spinal 
disabilities in assessing the severity of 
the service-connected lumbar and dorsal 
spine disabilities.

7.  The VBA AMC should arrange for VA 
special gastrointestinal and 
dermatological examinations by 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the etiology of 
hiatal hernia with GERD and any skin 
disorder(s) found on examinations.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.  The appropriate 
medical specialist is requested to 
address the following medical issues:

Is it at least as likely as not that 
hiatal hernia and/or GERD and any skin 
disorder(s) found on examination is/are 
due to service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluations, and may result in their denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


